Citation Nr: 1642982	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of cancer of the renal pelvis, to include as due to presumed in-service Agent Orange exposure and claimed as related to service-connected prostate cancer.

2.  Entitlement to an initial higher for service-connected coronary artery disease (CAD), evaluated as 100 percent disabling prior to October 1, 2012, and 30 percent disabling thereafter.

3.  Entitlement to a higher rating for a service-connected right knee disability, evaluated as 10 percent disabling prior to June 17, 2014; 20 percent disabling from June 17, 2014 to February16, 2015; 100 percent disabling from February 16, 2015 to April 1, 2016; and 30 percent disabling thereafter.

4.  Entitlement to an initial rating higher than 20 percent for service-connected diabetes mellitus, type II.   



REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011, June 2013, August 2013, and April 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These rating decisions respectively denied service connection for "renal cancer;" granted service connection for CAD and assigned an initial 30 percent rating; denied a rating higher than 10 percent for a right knee disability; and granted service connection for diabetes mellitus and assigned an initial 20 percent rating.

During the pendency of the appeal, a May 2014 rating decision amended the Veteran's rating for CAD to an initial 100 percent temporary rating assigned during the Veteran's recovery from a myocardial infarction, resuming the Veteran's 30 percent rating at the end of this convalescence period.  

Further, a November 2014 rating decision increased the rating for the Veteran's right knee disability from 10 percent to 20 percent, and a November 2015 rating decision assigned a temporary 100 percent rating during the Veteran's convalescence from his right total knee replacement surgery, assigning a 30 percent rating thereafter.  

With regard to the Veteran's claim seeking service connection for renal cancer, as an initial matter, the Board acknowledges that it has rephrased the claim as one seeking service connection for cancer of the renal pelvis (a form of urothelial cancer), given medical evidence clarifying the nature of the Veteran's cancer.  Further, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in February 2016 the Board requested a medical opinion be rendered by an expert from the Veterans Heath Administration (VHA) to determine the potential relationship between the Veteran's cancer of the renal pelvis and his presumed Agent Orange exposure, and the requested opinion was provided in June 2016.  That same month, the Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, and the Veteran's representative submitted further argument in September 2016.

In October 2016, the Veteran submitted additional evidence in the form of a Disability Benefits Questionnaire completed by his private treating physician, in which the physician chronicles the severity of the Veteran's renal pelvis and prostate cancers.  This evidence has been associated with the record subsequent to the issuance of May 2014 statement of the case.  However, although the RO has not yet considered this evidence in any adjudicative action, waiver of initial RO consideration of this additional evidence is presumed, given the date of receipt of the Veteran's substantive appeal of this claim.  See 38 U.S.C.A. § 7105(e).

The Board is adjudicating the Veteran's increased rating for his CAD; all remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Since October 1, 2012, the evidence fails to reflect that the Veteran's CAD has been productive of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for CAD, as of October 1, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this analysis, the Board notes that the discussion below is limited to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Rating Criteria

The Veteran is seeking a higher initial rating for his service-connected CAD.  As the Veteran's CAD is rated 100 percent disabling (the highest possible schedular rating) from the effective date of the grant of service connection until October 1, 2012, the Board will only consider evidence created after this date when determining whether an increased rating is warranted.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

During the relevant rating period (beginning October 1, 2012), the Veteran's CAD has been evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006.  The Veteran's 100 percent rating, in effect prior to October 1, 2012, was awarded for the three month convalescent period following his myocardial infarction, pursuant to Diagnostic Code 7006.  The remainder of the rating criteria in Diagnostic Code 7006, which set forth guidance for evaluating the residual disability following convalescence from a myocardial infarction, are identical to the rating criteria in Diagnostic Code 7005, which outline the rating criteria for CAD.   

The rating schedule for heart disease assigns evaluations based on evidence of episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs).  38 C.F.R. § 4.104.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2). 

Pursuant to Diagnostic Codes 7005 and 7006, the Veteran's current 30 percent rating is assigned (for either documented CAD or a residual disability after a documented myocardial infarction ) based on evidence of a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The next higher 60 percent rating is assigned based on evidence of more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned based on evidence of chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006. 

Analysis

The Veteran was not diagnosed with a CAD until after he experienced a myocardial infarction in June 2012, and he filed the service connection claim from which the instant initial increased rating claim stems in August 2012.  Thus, as referenced above, the Veteran was awarded a 100 percent rating from August through September 2012 for a three month period following a myocardial infarction, with the current 30 percent rating assigned thereafter.

Although during the 100 percent rating period, an August 2012 examination report showed METs of greater than 5 to 7, and an ejection fraction of 60 percent from a 2010 test.

The relevant treatment of record includes a January 2013 private treatment record, in which the Veteran underwent a routine check-up following his 2012 stent placement surgery after his myocardial infarction.  At this time, his private treating family practitioner characterized the Veteran's CAD as unchanged, and a clinical examination of the Veteran's heart revealed regular rate and rhythm, normal SI and S2, and a point of maximal impulse of normal size, location and forcefulness.  There was no evidence of thrills, lifts, murmurs, rubs, clicks, gallops, or palpable S3 or S4.

In June 2014, the Veteran underwent a VA cardiac examination, during which the examiner noted that a November 2012 chest x-ray revealed normal results, and that during a stress test performed in June 2013, the Veteran demonstrated a workload of 7 METs.  During the present examination, the examiner noted no heart abnormalities, nor any evidence of congestive heart failure, and the Veteran did not report experiencing any chest pain.

During VA cardiac treatment rendered in September 2014, the Veteran's CAD was assessed as stable, and the Veteran reported that he was not experiencing any chest pain, chest pressure, or chest discomfort; and on examination, there were no palpitations or edema.  In a June 2015 VA treatment record, the results of a June 2015 chest x-ray and March 2015 electrocardiogram were noted as normal.

Given the foregoing, the Board finds that there is insufficient evidence upon which to base the assignment of an increased rating, as the record fails to reflect evidence of acute congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Moreover, while the Board has considered the Veteran's report of experiencing fatigue and decreased energy and that his private treatment provider told him his heart disease is more severe than the VA rating, the Board finds that the level of impairment described by the Veteran is sufficiently contemplated by his current 30 percent rating, and the rating criteria for the assignment of the next higher rating of 60 percent (or more severe symptoms of 100 percent) require specific clinical findings, which are not present in this case.  

Accordingly, the Board concludes that the preponderance of evidence is against the Veteran's claim seeking a higher rating for CAD, there is no benefit of the doubt to be resolved, and the assignment of an increased rating is not warranted.


ORDER

An initial rating higher than 30 percent for service-connected CAD, as of October 1, 2012, have not been met.



REMAND

With regard to the Veteran's claim seeking service connection for cancer of the renal pelvis, while the record contains probative medical opinions addressing whether the Veteran's cancer is etiologically related to his presumed in-service Agent Orange exposure or to his service-connected prostate cancer, the record does not contain a medical opinion addressing whether the residual disability resulting from the Veteran's cancer of the renal pelvis has been aggravated beyond its normal progression by the residual disability resulting from his treated service-connected prostate cancer.  As the residuals of surgical treatment for both forms of cancer can include voiding dysfunction, the Board concludes that such secondary aggravation theory is plausible, and a medical opinion addressing this potential relationship must be obtained.  

With regard to the Veteran's claim seeking an increased rating for his service-connected right knee disability, the Veteran underwent a total right knee replacement in February 2015, indicating a material change in this disability.  However, while the Veteran's right knee disability rating has been adjusted to reflect his recent total knee replacement surgery, he has not been afforded a VA knee examination since undergoing this surgery.  Accordingly, a new VA examination is required.  The examination should include the testing warranted under 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).

With regard to the Veteran's claim seeking an initial higher rating for his service-connected diabetes mellitus, in March 2016 the Veteran timely disagreed with the initial rating assigned by an April 2015 rating decision, but he has not yet been provided with a statement of the case (SOC).  Accordingly, the Board must assume jurisdiction of this claim and remand it for the issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a SOC for the Veteran's claim seeking a higher initial rating for service-connected diabetes mellitus.  Inform the Veteran that if he wishes to have the Board consider this claim, he must timely submit a substantive appeal (VA Form 9).  

2.  Schedule the Veteran to undergo a VA genitourinary/urological examination conducted by an appropriate medical professional.  The Veteran's claims file must be provided to the examiner for review.  

After reviewing the claims file, eliciting a history of the Veteran's disabilities resulting from his treated prostate cancer and cancer of the renal pelvis, and conducting a relevant clinical examination, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's residual disability related to his cancer of the renal pelvis has been aggravated beyond its natural progression by his service-connected prostate cancer residuals.

The examiner is advised that the term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner is asked to determine the baseline level of severity prior to the superimposed aggravation, if possible.  

A complete rationale must be provided for the requested opinion.  

3.  Schedule the Veteran to undergo a VA right knee examination performed by an appropriate VA medical professional to determine the current severity of his service-connected right knee disability.  The Veteran's claims file must be provided to the examiner for review.  

The examiner is asked to elicit a history of the Veteran's right knee symptoms and related functional impairment, and to conduct a relevant clinical examination, to include range of motion testing, stability testing, and radiological studies.  

Report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances, and in comparison to the left knee.  If this testing cannot be done, the examiner should clearly explain why this is so.

A complete rationale must be provided for the requested opinion.  

4  Finally, readjudicate the Veteran's claims seeking service connection for cancer of the renal pelvis and an increased rating for a right knee disability.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


